Citation Nr: 1602507	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  98-01 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for L5-S1 degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to December 1963. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for L5-S1 degenerative disc disease of the lumbar spine and assigned an 10 percent rating, effective October 22, 1996.  The Veteran perfected an appeal to the Board with respect to the propriety of this initial rating, and the Board remanded the case for additional development in July 2004, July 2007, September 2009, and January 2011.  In November 2011, the Board granted a higher initial rating of 20 percent, but no higher, for the service-connected back disability.  The RO subsequently implemented this decision and awarded the 20 percent rating effective October 22, 1996. 

The Veteran appealed the November 2011 Board's decision that denied a rating in excess of 20 percent for his L5-S1 degenerative disc disease of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the November 2011 Board decision and remanded the case.  Thereafter, in November 2013, the Board remanded the Veteran's claim for additional development consistent with the directives of the May 2013 Court decision.  Following the completion of this development, the Board again denied a rating in excess of 20 percent for L5-S1 degenerative disc disease of the lumbar spine in a June 2014 decision.  The Board also in June 2014-pursuant to its determination that such a claim was an element of the claim for an increased rating for L5-S1 degenerative disc disease of the lumbar spine under Rice v. Shinseki, 22 Vet. App. 447 (2009)-remanded a claim for a total disability rating based on individual unemployability (TDIU).   

The Veteran again appealed the Board's June 2014 denial of a rating in excess of 20 percent for L5-S1 degenerative disc disease of the lumbar spine to the Court.  In an Order dated in May 2015, the Court vacated this determination by the Board and remanded this matter to the Board for readjudication pursuant to a Joint Motion for Partial Remand (hereinafter, Joint Motion).  As such, this matter now returns to the Board for further review.

However, as relevant to the TDIU claim, the Board notes that the development ordered in June 2014 has not yet been completed and it has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time.  

The Veteran testified at a hearing held at the RO before a Veterans Law Judge in March 2007 who has since retired.  In August 2015, the Veteran was issued a letter that informed him of the fact that the Veterans Law Judge who presided at the March 2007 had retired, and of his right to a hearing before another Veterans Law Judge pursuant to 38 C.F.R. § 20.717 (2015).  This letter indicated that if there was no response to this letter within 30 days with a request for a hearing before another Veterans Law Judge, if would be presumed that he did not desire such a haring.  The Veteran did not respond to such letter within 30 days. Therefore, it is presumed that he does not want another Board hearing. 

In its June 2014 decision, the Board also found that the issue of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, and as the Board does not have jurisdiction of this matter, the matter was referred to the AOJ for appropriate action.  Review of the subsequent record does not appear to reflect that any action has been undertaken with respect to this matter, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Prior to addressing the directives of the May 2015 Joint Motion-which in most specific part were for the Board to discuss the applicability of Jones v. Shinseki, 26 Vet. App. 56 (2012), in its analysis of the appropriate rating for the Veteran's service-connected back disability under the rating criteria in effect prior to September 23, 2002, and ensure that it did not take into consideration the ameliorative effects of heat and medication in conducting this analysis-the claim must be remanded to afford the AOJ the initial opportunity to consider pertinent evidence of record that has not been addressed in a supplemental statement of the case (SSOC); namely, a report from a December 2015 VA spine examination.  38 C.F.R. § 19.31; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In this regard, it appears that such examination was ordered in conjunction with the development of the Veteran's TDIU claim, which is still pending at the AOJ; however, it offers relevant evidence to the severity of the Veteran's back disability.  The Board notes that correspondence from the Veteran's attorney with respect to a wavier of initial AOJ consideration of evidence was limited to that submitted with such correspondence, and that this waiver would not extend to evidence not submitted by the Veteran's attorney, such as the December 2015 VA examination report. 

In addition, the Veteran's attorney in November 2015 indicated that the Veteran is receiving treatment for his service-connected back disability through the VA Pittsburgh Healthcare System and requested that all records of such treatment be obtained.  In this regard, the Board notes that the record only includes imaging results from such facility dated from 2002 to 2008 and VA examination reports.  Furthermore, a December 2015 record from such facility indicates that the Veteran was newly enrolled.  However, as it is unclear as to whether additional treatment records are available, the AOJ will be requested upon remand to ensure that any VA treatment reports not currently of record are associated with the claims file.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records from the VA Pittsburgh Healthcare System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim for an increased rating for L5-S1 degenerative disc disease of the lumbar spine should be readjudicated based on the entirety of the evidence, to include the December 2015 VA examination report.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the Veteran and his attorney should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




